DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 06/14/2022.
Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-12 are pending and examined below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7,311,489) in view of reference Harr (2014/0030008).
Regarding claim 1, Ekman disclose a rotator arrangement (4) for providing a rotating movement between a crane arm (1) and a hydraulic tool (2), wherein the rotator arrangement (4) comprises:
a first attachment piece (5,16) arranged to be attached to the crane arm (1); 
a second attachment piece (7) arranged to be attached to the hydraulic tool (2);
a casing (6, 18, 20, 27) joining the first attachment piece (5, 16) to the second attachment piece (7),
wherein the casing (6, 18, 20, 27) is arranged to carry the loads of the hydraulic tool (2) and includes a bearing (6) allowing a first part (18) of the casing (6, 18, 20, 27) to rotate with respect to a second part (20) of the casing (6, 18, 20, 27);
a hydraulic rotation motor (23) arranged to provide a rotational movement between the first (5, 16) and the second (7) attachment pieces around an axial axis (A); and
a pair of hydraulic couplings (47) configured to provide the hydraulic tool (2) with hydraulic fluid,
wherein the pair of hydraulic couplings (47) are arranged facing the first attachment piece (5, 16) and substantially parallel to the axial axis (A),
wherein the casing (6, 18, 20, 27) is hollow allowing hydraulic hoses (13) to pass through the interior of the casing (6, 18, 20, 27) along the direction of the axial axis (A),
wherein a swivel connector (9) is arranged via which the hydraulic fluid to the hydraulic tool (2) is arranged to be provided, and
wherein the hydraulic couplings (47) being provided on a central portion of the swivel connector (9).
(Figure 1, 3, 4 and Column 2 lines 38-48, Column 2 lines 55-67 through Column 3 line 1-7, Column 3 lines 26-40, Column 5 lines 41-48)
However, Ekman does not disclose the hydraulic rotation motor comprising: stator; and a rotor arranged inside the stator and around the axial axis, wherein the hydraulic hoses to pass through the interior of both said rotor and stator.
Harr disclose a motor (10) comprising: stator (20); a rotor (30); and a swivel arrangement (40), wherein the rotor (30) is arranged inside the stator (20) so as to rotate with respect to the stator around the same axial axis (A), and wherein the swivel arrangement (40) is arranged within the rotor (30) so that pressure medium passes through the interior of both the rotor (30) and stator (20) along the direction of the axial axis (A). (Figure 3 and Page 1 paragraph 10, 12, 13)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator of Ekman by incorporating the hydraulic motor as taught by Harr, since page 1 paragraph 3 of Harr states such a modification would provide operational reliability and bearing effectiveness.
When modifying Ekman in view of the Harr, the hydraulic couplings are interpreted to be arranged substantially parallel to the axial axis through at least a part of the rotor of the motor, the rotor is interpreted to be arranged at least partly inside said casing, and the motor is interpreted to be hollow allowing hydraulic hoses to pass through the interior of both the rotor and stator along the direction of the axial axis.
Regarding claim 3, Ekman disclose the central portion of the swivel connector (9) is attached to the first attachment piece (5, 16), wherein the swivel connector (9) includes a swivel housing (10) arranged to house the central portion of the swivel connector (9), and wherein the swivel housing (10) is attached to the second attachment piece (7). (Column 4 lines 64-67 through Column 5 lines 1-5)
However, Ekman modified by Harr do not explicitly disclose the central portion of the swivel connector arranged to rotate with the rotor, and the swivel house to be rotationally connected to the stator.
It would have been obvious to the person of ordinary skill in the art at the time the invention as made to have the central portion of the swivel connector attached to the second attachment piece and the swivel housing attached to the first attachment piece, since it has been held that mere reversal of the essential working parts of a device involves only routine still in the art. [MPEP 2144.04 (VI-A)]  When making such a design choice and then modifying in view of Harr, the central portion of the swivel connected would be arranged to rotate with the rotor and the swivel house would be arranged to be rotationally connected to the stator.  On page 2 paragraph 11 of the Specification, the central portion of the swivel connector is disclosed to be arranged to rotate with the rotor, and the swivel house is disclosed to be rotationally connected to the stator.  The Specification does not disclose any criticality for the disclosed feature.
Therefore, it would have been prima facie obvious to modify Ekman and Harr to obtain the invention as specified in claim 3 because such a modification would have been considered mere design consideration which fails to patentably distinguish over the prior art.
Regarding claim 4, Ekman modified by Harr disclose another pair of hydraulic couplings (47) to provide the hydraulic motor (Harr – 10) with hydraulic fluid, wherein the other pair of hydraulic couplings (47) are arranged facing the first attachment piece (Ekman – 5, 16) and parallel to the axial axis (Ekman – A), via or through the rotor (Harr – 30) of the motor (Harr – 10). (Ekman – Figure 3 and Column 3 lines 4-7, Column 5 lines 48-54)
Regarding claim 8, Ekman modified by Harr disclose a torque transmission unit (Harr – 80) is arranged to transmit a rotational movement provided by the motor (Harr – 10) between the first (Ekman – 5, 16) and second (Ekman – 7) attachment pieces, 
wherein the torque transmission unit (Harr – 80) transmitting said rotational movement without transmitting substantially axil and radial loads,
wherein the torque transmission unit (Harr – 80) comprises a connective element (Harr – 81, 82) arranged to slide in a mating radial track (Harr – 91, 92) extending in a radial direction orthogonal to the axial axis (Ekman – A) so as to provide a connection between the motor (Harr – 10) and one of the attachment pieces (Ekman – 5, 7, 16),
wherein said connection provides substantially no gap between the motor (Harr – 10) and one of the attachment pieces (Ekman – 5, 7, 16) in a direction of rotation around the axial axis (Ekman – A), but include a freedom to move in radial direction orthogonal to the axial axis (Ekman – A) and in an axial direction along the axial axis (Ekman – A).
(Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 9, Ekman modified by Harr disclose a torque transmission unit is arranged to transmit a rotational movement provided by the motor (Harr – 10) between the first (Ekman – 5, 16) and second (Ekman – 7) attachment pieces,
wherein the torque transmission unit comprises an intermediate element (Harr – 80) between the rotor (Harr – 30) and first attachment piece (Ekman – 5, 16),
wherein the intermediate element (Harr – 80) comprises a first set of engagement portions (Harr – 81, 82) that are arranged with a freedom of movement with respect to said rotor (Harr – 30) in a first direction that is orthogonal to the axial axis (Ekman – A),
wherein the intermediate element (Harr – 80) comprises a second set of engagement portions (Harr – 83, 84) that are arranged with a freedom of movement with respect to said first attachment piece (Ekman – 5, 16) in a second direction that is orthogonal to the axial axis (Ekman – A) and to said first direction,
wherein substantially no gap exists between the first (Harr – 81, 82) and second (Harr – 83, 84) set of engagement portions, respectively, and the first attachment piece (Ekman – 5, 16) in a direction of rotation around the axial axis (Ekman – A).
(Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 10, Ekman modified by Harr disclose the first set of engagement portions (Harr – 81, 82) and the second set of engagement portions (Harr – 83, 84) are arranged with a freedom of movement with respect to said first attachment piece (Ekman – 5, 16) in an axial direction along the axis of rotation (Ekman – H). (Harr – Figure 2 and Page 1 paragraph 18, 20)
Regarding claim 11, Ekman modified by Harr disclose the rotator further comprises an electric connection (Ekman – 75) arranged to facing the first attachment piece (Ekman – 5, 16) and parallel to the axial axis (Ekman – A), via or through the rotor (Ekman – 30) of the motor (Ekman – 10), and wherein an electrical swivel (Ekman – 57) is arranged to provide electric signals and/or power to the hydraulic tool (Ekman – 2). (Ekman – Figure 6 and Column 6 lines 25-27, 37-39, 45-50)

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7,311,489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Kuzma (2016/0084005).
Regarding claim 5, Ekman modified by Harr disclose the claimed invention as stated above but do not disclose the other pair of hydraulic couplings to provide the hydraulic motor are arranged separate from the hydraulic couplings to provide the hydraulic tool at a distance from and/or off-set from the axial axis.
Kuzma disclose apparatus comprising: a hydraulic tool (10); a rotator (34); a pair of hydraulic couplings (12, 14) providing hydraulic fluid to the hydraulic tool (10); and another pair of hydraulic couplings (12’, 14’) providing hydraulic fluid to the rotator (34), wherein the other pair of hydraulic couplings (12’, 14’) is arranged separate from the pair of hydraulic couplings (12, 14) at a distance from and/or off-set from the axial axis. (Figure 4 and Page 3 paragraph 61, Page 4 paragraph 74)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the other pair of hydraulic couplings of Ekman by incorporating the separation of the other pair of hydraulic couplings and the pair of hydraulic couplings as taught by Kuzma, since page 4 paragraph 74 of Kuzma states such modification would allow for easier access and maintenance of the hydraulic hoses.
Regarding claim 6, Ekman modified by Harr and Kuzma disclose the other pair of hydraulic couplings (Ekman – 47) to provide the hydraulic motor (Harr – 10) with hydraulic fluid are lead directly to the hydraulic motor (Harr – 10) and not via a swivel connector. (Kuzma – Figure 4)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7,311,489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Jonsson (8,721,248).
Regarding claim 7, Ekman modified by Harr disclose the claimed invention as stated above but do not disclose an angle meter.
Jonsson discloses a rotator comprising an angle metering device (70, 71). (Column 2 lines 32-45)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator arrangement of Ekman by incorporating the angle metering device as taught by Jonsson, since column 2 lines 32-45 of Jonsson states such a modification would allow operator to continuously monitor and map the angle of rotation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over reference Ekman (7,311,489) in view of reference Harr (2014/0030008) as applied to claim 1 above, and further in view of reference Kohio et al. (2015/0195999).
Regarding claim 12, Ekman discloses swivel coupling is configured for “supplying (delivering and evacuating respectively) hydraulic medium to the operating chambers of the hydraulic means of driving 12 in the rotor 4 and supplying one or more additional consumers”. (emphasis added)
Ekman modified by Harr do not explicitly disclose a urea connection.
Kohio et al. disclose hydraulic tool (12) comprising urea-spreading hoses. (Page 3 paragraph 54).
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the rotator arrangement of Ekman by incorporating the urea-spreading hoses as taught by Kohio et al., since page 1 paragraphs 1 and 4 of Kohio et al. states such a modification would allow for proper operation of a forestry tool.

Response to Arguments
The Amendments filed on 06/14/2022 have been entered.  Applicant’s cancelation of claim 2 is acknowledged and require no further examining.  Claims 1 and 3-12 are pending in the application.

In response to the arguments of the objections toward the Drawings, in view of the amendments to the Drawings, Examiner withdraws the Drawing objections.

In response to the arguments of the objections toward the Claims, in view of the amendments to the Claims, Examiner withdraws the Claim objections.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the Claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Ekman (7,311,489) modified by reference Harr (2014/0030008), Examiner finds the arguments not persuasive.
Applicant states:
As is apparent from Fig. 1, Harr teaches that all couplings for hoses to are orthogonal to the axial axis of the rotation motor.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Harr is not relied upon for the teaching of the couplings for the hoses being orthogonal to the axial axis.  Harr is relied upon for the teaching of arranging the rotor inside the stator so as to rotate with respect to the stator around the same axis of rotation.  Ekman is relied upon for the teaching of a casing joining a first attachment piece to a second attachment piece, wherein the casing is hollow allowing hydraulic hoses to pass through the interior of the casing along the direction of the axial axis.
When modifying Ekman in view of the Harr, the person of ordinary skill in the art would be motivated to have the hydraulic couplings arranged substantially parallel to the axial axis through at least a part of the rotor of the motor, the rotor is interpreted to be arranged at least partly inside said casing, and have the motor be hollow allowing hydraulic hoses to pass through the interior of both the rotor and stator along the direction of the axial axis.
Applicant states:
As presented above, Harr does not disclose a hollow motor and Harr suggest connecting the hydraulic hoses orthogonally to the axial axis.  Hence, it is not clear what the rationale would be to combine these references, but it is clear that it would not come close to the claimed rotator, specifically because neither Ekman and Harr discloses a hollow motor.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Ekman discloses a rotor arrangement comprising: a first attachment piece; a second attachment piece; a casing joining the first attachment piece to the second attachment piece, wherein the casing is hollow allowing hydraulic hoses to pass through the interior of the casing along the direction of the axial axis.  Ekman discloses by arranging the hydraulic hoses within the case, the hydraulic hoses will be protected and will not swing in an uncontrolled manner.
Harr discloses a motor comprising: a stator; and a rotor, wherein rotor is arranged inside the stator so as to rotate with respect to the stator around the same axial axis.  Harr discloses such an arrangement would provide operational reliability and bearing effectiveness.
When modifying Ekman in view of the Harr, the person of ordinary skill in the art would be motivated to have the hydraulic couplings arranged substantially parallel to the axis of rotation through at least a part of the rotor of the motor, have the rotor arranged at least partly inside said casing, and have the motor be hollow allowing hydraulic hoses to pass through the interior of both the rotor and stator along the direction of the axis of rotation.
Ekman does not disclose the rotor and/or stator must be arranged away from the axial axis in order to allow the hydraulic hoses to pass through the interior of the casing.  Harr does not disclose the hydraulic hoses must be orthogonal to the axial axis order to arrange the rotor inside the stator.  Harr discloses the invention “can naturally be varied by replacing functionally equivalent components”. (Page 2 paragraph 24).  Therefore, the person of ordinary skill in the art would not be deterred from modifying the invention of Ekman by incorporating the teachings of Harr.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        August 18, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731